IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,671-01


                            EX PARTE ALEX CRANK II, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2007CR10969-W1 IN THE 227TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Eighth Court of Appeals affirmed the conviction.

Crank v. State, No. 08-09-00109-CR (Tex. App.—El Paso Apr. 29, 2011) (not designated for

publication).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed by the Eighth

Court of Appeals. He requests an out-of-time PDR. The trial court recommends that relief be
                                                                                                    -2-

granted, and the habeas record supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997); Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Eighth Court of Appeals in Cause No. 08-09-00109-CR that affirmed his

conviction in Cause No. 2007CR10969 from the 227th District Court of Bexar County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.

       Applicant’s remaining claims are dismissed without prejudice. See Ex parte Torres, 943
S.W.2d 469, 474 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 4, 2015
Do not publish